by Judge Joseph w. Milam, Jr.
In reliance upon Grasty v. Tanner, 206 Va. 723, 146 S.E.2d 252 (1966); Thorpe v. Commonwealth, 223 Va. 609, 292 S.E.2d 323 (1982); and Swiney v. Overbey, 237 Va. 231, 377 S.E.2d 372 (1989), it is the opinion of this Court that expert opinion as to the minimum speed of defendant’s vehicle necessary to account for the measured skid distance is inadmissible in this case. Even if such opinion testimony were instructive and/or helpfiil to a jury, plaintiff concedes that it relies upon the published “curb weight” of defendant’s vehicle and, therefore, does not consider weight of vehicle contents, if any, gasoline levels, etc. In addition, it is the understanding of the Court that plaintiffs expert did not examine the brakes of the vehicle in question and his opinion assumes all four wheels slid an equal distance. Also, tite expert’s measurements of coefficients of friction for the surfaces involved were made some time after the accident at issue occurred. In sum, plaintiffs expert may not have considered potentially significant variables.
Defendant argues that the Court’s ruling will “blindfold” the jury. As discussed during argument, jurors are not asked to leave their common sense outside the courtroom. Defendant is permitted to introduce relevant physical evidence in this case. This may or may not be introduced through defendant’s designated “accident” expert. The Court’s ruling is limited to an opinion as to minimum speed based on post-accident measurements of skid distances, coefficients of friction, and consideration of the published “curb weight*’ of defendant’s vehicle. Defendant’s motion in limine is granted to the extent consistent with the foregoing.
*384As ruled from the bench, defendant’s motion to exclude evidence relating to plaintiffs alleged wage loss is denied. Although not disclosed in response to interrogatory answers, such evidence will be allowed to be introduced by plaintiff.